Per Curiam:

The appeals herein are dismissed (1) for the reason that the judgments sought to be reviewed are based upon a non-federal ground adequate to support them, Doyle v. Atwell, 261 U. S. 690; Cox v. Colorado, 282 U. S. 807; Woolsey v. Best, 299 U. S. 1; (2) for the want of a substantial federal question, Twining v. New Jersey, 211 U. S. 78, 106, 111-114; Snyder v. Massachusetts, 291 U. S. 97, 105; Brown v. Mississippi, 297 U. S. 278, 285; Palko v. Connecticut, 302 U. S. 319.
Reported below: 157 Ore. 505; 72 P. 2d 533.